Citation Nr: 1648073	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to November 1971.  

This appeal came before the Board of Veterans' Appeals (Board) from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.  

In April 2015, the Board granted reopening of the Veteran's claim for service connection for psychiatric disability and remanded the reopened claim for further development and adjudicative action.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Records in the possession of the SSA could be supportive of the Veteran's claim.  Thus, further development to obtain those records is in order.  

In April 2015, the matter was remanded, in part, to afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  Although an examination was conducted, the examiner was unable to provide a diagnosis or opinion due to a determination that the Veteran was over-reporting symptoms.  In light of the need for a remand, the Board finds another VA examination should be afforded to the Veteran.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain from the SSA a copy of any decision(s) regarding the Veteran's claim(s) for SSA benefits, as well as copies of all medical records underlying the determination(s).

2.  Undertake appropriate development to obtain any other outstanding records pertinent to the claim.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each acquired psychiatric disability present during the period of the claim.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has PTSD due to a confirmed in service stressor, or due to a stressor which relates to fear of hostile military or terrorist activity.  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD, whether the Veteran's symptoms relate to that in-service stressor and whether the criteria for a diagnosis of PTSD are met.  

If the examiner determines that PTSD has not been present during the period of the claim, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

4.  Undertake any additional development deemed necessary.

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




